 

 

re

FILED
iSTRICT COURT
IN THE UNITED STATES DISTRICT COUBDISIRIC Th

FOR THE SOUTHERN DISTRICT OF GEORGE - AM: 23

DUBLIN DIVISION | '
CLERK

$0. DIST. OF GA.

RONALD B. GRAY, )
Plaintiff,
V. CV 318-045
ANDRIA MAYBERRY and THE TMG
FIRM, LLC, )
Defendants. 5
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES AS MOOT TMG’s original motion to set aside default, (doc. no. 44), GRANTS
TMG’s motion to open default, (doc. no. 63), and DENIES Plaintiff's motions for default
judgment and appointment of counsel, (doc. nos. 47, 65-1). Because TMG’s original answer

was filed without counsel, the Court ORDERS TMG to file an answer signed by counsel

within seven days of this Order.
SO ORDERED this day of March, 2020, at Augusta, Georgia.

  

 

UNITED ST TES DISTRICT JUDGE

 
